DETAILED ACTION
Claims 1-9 are pending.
Claim Objections

Claims 7 and 9 are objected to because of the following informalities: 
Claim 7 recites a structure “one of laminated heat insulating material and pearlite is attached to the vacuum insulating layer.” The term “attached” is objected to because the vacuum insulating layer is an empty space. An object being “attached” to an empty space is against the plain meaning of the word “attached.”  With reference to the specification it appears that the laminated heat insulating material is “within” the vacuum insulating layer because both are between the inner tank 3 and outer tank 5 shells (Applicant’s Specification par 0020, 0029, 0036, 0050). However, for the purpose of examination, examiner will interpret the claims under the broadest meaning of the term attached.
Claim 9 recites “wherein laminated heat insulating material is attached to a heat insulation gap.” The term “attached” is objected to because the heat insulation gap is an empty space. An object being “attached” to an empty space is against the plain meaning of the word “attached.” In claim 9’s case, when referring to “attached,” the word appears to mean “within” as disclosed in applicant’s specification (“A space (i.e.heat insulation gap) outside the pipes 7-10 among the space inside the cylindrical body 6a of the lid structure 6 is filled up with a5 heat insulator 26 made of urethane foamed body (PUF).” Applicant’s specification, par 0036). However, for the purpose of examination, examiner will interpret the claims under the broadest meaning of the term attached.
 Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
NOT INVOKED DESPITE PRESENCE
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
“a pump supporting mechanism” in claim 4; “mechanism” is a generic term performing the function of “pump supporting,” claim 1 claims sufficient structure to accomplish pump supporting with the recitation “pump is fixed to the lid structure.”
 “a pump supporting mechanism” in claim 5 “mechanism” is a generic term performing the function of “pump supporting,” however claim 5 recites sufficient structure to define said mechanism.
“a position regulating mechanism” in claim 6; “mechanism” is a generic term performing the function of “position regulating,” however claim 6 recites sufficient structure to define said mechanism.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites “the pump supporting mechanism.” There is insufficient antecedent basis for this claim. For the limited purpose of examination it will be interpreted as “a pump supporting mechanism.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikkawa (US 4,593,835).
Regarding claim 1, Kikkawa discloses a heat insulating vessel (fig1, outer and inner insulating tanks 13, 14, c 3 l 63-65) for a low temperature liquefied gas pump (cryogenic liquefied gas pump, c 3 l 19), comprising an inner tank (inner tank 14, c 3 l 64) configured to accommodate low temperature liquefied gas, an outer tank (outer tank 13, c 3 l 63) provided externally around the inner tank, and a low temperature liquefied gas pump (pump 2, c 3 l 61) disposed inside the inner tank, wherein the outer tank has an outer tank upper part (fig 1, flange 17, c 4 l 3, and upper plate 25 misdiagrammed as 5, c 4 l 20) that is an upper end side portion thereof (id.), and an outer tank main body other than the outer tank upper part (fig 1, outer tank 13 is depicted with a body besides flange 17), wherein a lid structure (flange 18, c 4 l 15) having a heat-insulated structure (flange 18 is attached to supporting pipe 16 is insulated because it is within the inner tank 14) detachably fitted into an upper part of the inner tank is provided (support pipe 16 is at the upper end of tank 14, and appears to be removable from the interior of outer tank 13 because of the bolt and flange system), wherein the pump is fixed to the lid structure (pump is fixed to lid via supporting pipe 16, c 4 l 15-16), and a suction pipe (suction port 8’ , c 4 l 54) and a discharge pipe (discharge pipe 1B, with discharge port 9, c 4 l 55-56) are insertedly fixed to the lid structure (discharge pipe 1B is in the lid structure, and appears to be integral to the suction pipe 8’), and wherein a vacuum insulating layer is formed between the inner tank and the outer tank (space between tank 13 and 14 is evacuated, c 4 l 14). 
Regarding claim 2, Kikkawa discloses the heat insulating vessel of claim 1, wherein a vacuum-pump port is formed in the outer tank upper part (evacuating pipe 40, c 4 l 11-12). 
Regarding claim 3, Kikkawa discloses a plurality of pressure detecting pipes (pressure detecting is intended use both evacuating pipe 40 and pipe 1a are capable of transmitting a pressure of a fluid / chamber, c 3 l 59; c 4 l 12) and a drain pipe (pipe 1b for discharging; c 3 l 60; said pipe is capable of 
Regarding claim 4, Kikkawa discloses the heat insulating vessel of claim 1 wherein the pump is fixed to the lid structure through a pump supporting mechanism (support pipe 16 supports pump, c 4 l 15-16). 

Claims 1, 2, 4, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heybutzki (US 4,418,544).
Regarding claim 1, Heybutzki discloses a heat insulating vessel (fig 1, dewar flask pump, c 2 l 60-65) for a low temperature liquefied gas pump (liquid nitrogen, c 1 l 5), comprising an inner tank (inner casing 4, c 2 l 66) configured to accommodate low temperature liquefied gas, an outer tank (outer casing 3, c 2 l 65) provided externally around the inner tank, and a low temperature liquefied gas pump (pump 13, c 3 l 16) disposed inside the inner tank, wherein the outer tank has an outer tank upper part that is an upper end side portion thereof (flange 9, c 3 l 11), and an outer tank main body other than the outer tank upper part (outer casing 3, c 2 l 65), wherein a lid structure (cover 10, c 3 l 11) having a heat-insulated structure (insulation layer 11, c 3 l 12) detachably fitted into an upper part of the inner tank is provided (insulation layer 11 is depicted as a separate interposed layer between cover 10 and flange 9, c 3 l 12), wherein the pump is fixed to the lid structure (pump 13 is attached to cover 10 via shaft 22, c 3 l 33) and a discharge pipe (pressure line 31, c 3 l 52) are insertedly fixed to the lid structure (figure depicts the pipe 31 as penetrating cover 10), and wherein a vacuum insulating layer is formed between the inner tank and the outer tank (space between outer casing 3 and inner casing 4 is under vacuum, c 2 l 66-67). 
Regarding claim 2, Heybutzki discloses the heat insulating vessel of claim 1, wherein a vacuum-pump port is formed in the outer tank upper part (pressure line 31 passes through a hole/port in cover 10, c 3 l 52). 

Regarding claim 7, Heybutzki discloses the heat insulating vessel of claim 1, wherein one of laminated heat insulating material (multilayer Teflon sleeve 15, c 3 l 20-21) and pearlite is attached to the vacuum insulating layer (the Teflon sleeve 15 is connected to the vacuum space between inner casing 4 and outer casing 3 via the thick mass 12; the structure is connected to each other such that they move together as a unit within the larger apparatus). 
Regarding claim 8, Heybutzki discloses the heat insulating vessel of claim 1, wherein a synthetic resin foamed body (thick mass 12 of foamed synthetic resin, c 3 l 13-15; the thick mass is within the bounds set by the cover 10) is provided inside the lid structure (thick mass 12 is within the container sealed by cover 10). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kikkawa in view of Yuan (US 2005/0006392).

Regarding claim 6, Kikkawa discloses the heat insulating vessel of claim 1. Kikkawa does not disclose wherein a position regulating mechanism configured to regulate the position of the inner tank is provided so that the inner tank does not move in a direction perpendicular to the axis of the inner tank with respect to the outer tank, and wherein the position regulating mechanism includes: a plurality of second guide members fixed to one of an inner surface of the outer tank and an outer surface of the inner tank, and each having a vertical second guide groove; and a plurality of engagement coupling members each fixed to one of the outer surface of the inner tank and the inner surface of the outer tank, and each having an engaging part slidably engaged with the second guide groove of each of the plurality of second guide members. 
Yuan teaches wherein a position regulating mechanism configured to regulate the position of the inner tank is provided so that the inner tank does not move in a direction perpendicular to the axis of the inner tank with respect to the outer tank, and wherein the position regulating mechanism includes: a plurality of second guide members (fig 6, 60) fixed to one of an inner surface of the outer tank (fixed to inner surface of outer container 12) and an outer surface of the inner tank, and each having a vertical second guide groove (guide hole 61); and a plurality of engagement coupling members (58) each fixed to one of the outer surface of the inner tank (fixed to outer surface of inner container 22) and the inner surface of the outer tank, and each having an engaging part (62) slidably engaged with the second guide groove of each of the plurality of second guide members.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to replace the spacers 22 of Kikkawa with the support components of Yuan in order to provide constraints on movement in more degrees of freedom of the inner pump tank (Yuan par 0007) thereby increasing reliability of the pump system.

Allowable Subject Matter
Claims 5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5 recites a plurality of first guide members fixed to an inner surface of the inner tank and each having a vertical first guide groove; a plurality of first bar-like members slidably attached to the first guide grooves of the plurality of first guide members, upper ends of the first bar-like members being coupled to the lid structure; and a plurality of coupling members coupling the pump to the plurality of first bar- like members. The recitation distinguishes the “lid structure” being connected to the claimed pump supporting mechanism that distinguishes over the prior art. The structure does not amount to design choice, and there is no motivation to modify the prior art to incorporate said structure or provide said arrangement. Therefore, the sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements. 
Claim 9 recites “wherein laminated heat insulating material is attached to a heat insulation gap inside the lid structure, and a vacuum layer is formed inside the lid structure, and wherein a vacuum-pump port is formed in the lid structure.” The recitation distinguishes the “lid structure” above the prior art. The structure does not amount to design choice, and there is no motivation to modify the prior art to incorporate said structure or provide said arrangement. Therefore, the sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746